Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
  
                                                CLAIMS UNDER EXAMINATION
Claims 16, 18, 21-26, 28, 32, 34-37 and 39 are pending and have been examined on their merits.

                                                               PRIORITY
        Foreign Priority document EP13169653, filed on 29 May 2013, is acknowledged.

NEW GROUNDS OF REJECTION:
The arguments made in the response filed on 25 January 2022 are acknowledged. New grounds of rejection are necessitated by the amendments made to claim 16.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16, 18, 21-22, 24-26, 28, 32, 34-37 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (previously cited; Therapeutic Roles of Curcumin: Lessons Learned from Clinical Trials. The AAPS Journal, Vol. 15, No. 1, January 2013), in view of Bhattacharya et al. (previously cited; Efficacy of vitamin E in knee osteoarthritis management of North Indian geriatric population. The Adv Musculoskel Dis. (2012) 4(1) 11–19), Guardia et al. (previously cited; Anti-inflammatory properties of plant flavonoids. Effects of rutin, quercetin and hesperidin on adjuvant arthritis in rat Il Farmaco 56 (2001) 683–687), Bucholz et al. (Compositions Comprising A Mixture of Bioflavonols. Patent 6514527 2003) as evidenced by Boots et al. (Quercetin reduces markers of oxidative stress and inflammation in sarcoidosis. Clinical Nutrition. Volume 30, Issue 4, August 2011, Pages 506-512) and Appleton et al. (Evaluating the Bioavailability of Isoquercetin. Natural Medicine Journal. January 2010 Vol. 2 Issue 1).


Gupta et al. disclose arthritis is a chronic disease that results from the
inflammation of one or more joints (page 206, right column, last paragraph). The art teaches the potential of curcumin against arthritis has been studied since 1980, (page 207, left column, first paragraph). The art discloses the use of a dose corresponding to 200 mg curcumin to treat osteoarthritis (page 207, left column, second paragraph). Therefore Gupta teaches a method of treating osteoarthritis that comprises administering 200 mg of curcumin.

While Gupta teaches administering 200 mg curcumin to treat osteoarthritis, the art is silent regarding the use of rutin and an antioxidant.

 osteoarthritis (OA) is the most common cause of chronic pain and disability in the elderly. It involves progressive destruction of articular cartilage as a consequence of various factors including augmented oxidative stress with advancing age which has not yet been controlled. The art teaches oxidative stress contributes to OA progression (page 12, left column, second full paragraph). 

Bucholz et al. disclose a composition of bioflavonols. The art teaches the compositions are useful as food supplements possessing preventative properties against damage to tissues due to their antioxidant properties (Abstract). Examiner notes the art teaches structures of body tissues are susceptible to damage caused by the oxidative stress during ageing, chronic environmental stress, inflammations or general metabolic dysfunctions (column 1, lines 15-20). The art teaches a composition comprising a mixture of the bioflavonols isoquercetin (quercetin-3-glucoside) or quercetin-4-glucoside and rutin, optionally together with quercetin (column 2, lines 45-49). It is of note the art teaches these ingredients have antioxidant properties (column 1, lines 10-12). As evidenced by Appleton et al., isoquercetin is a flavonoid (see page 1, first paragraph), and flavonoids are polyphenols (see page 1, second paragraph). Therefore the art teaches a composition comprising rutin and an antioxidant that is a polyphenol (quercetin-3-glucoside or quercetin-4-glucoside). It has been found that these combinations are most effective in prevention of and in defense against stress dysfunctions, especially against oxidative damage of living tissues (column 2, line 66 through line 1 of column 3). The art teaches the daily dose of the mixture of flavonols includes about 400 mg of rutin (column 3, lines 10-11).


It would have been obvious to combine the teachings of the prior art to treat cartilage breakdown using a composition comprising the claimed components. One would use 200 mg of curcumin since Gupta teaches this amount successfully treats osteoarthritis. As set forth above, Bhattacharya teaches osteoarthritis is a disease marked by oxidative stress. One would have been motivated to treat with rutin and a polyphenol antioxidant since Bucholz teaches a composition comprising both ingredients can be used as an ingredient to prevent and help defend against stress and oxidative damage. The art teaches an amount of 400 mg of rutin.  While Bucholz does not explicitly teach the use of rutin to treat oxidative stress is arthritis, one would have had a reasonable expectation of success treating arthritis since Guardia teaches rutin can be used to successfully treat arthritis.  Examiner notes claim 16 recites the composition is administered to provide an amount of rutin that is effective to inhibit or decrease cartilage breakdown in osteoarthritis. Because the prior art anticipates the 

One would have been motivated to combine curcumin, rutin and an antioxidant since each ingredient is known in the prior art as a treatment for arthritis. It is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. One would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials. One would use a composition containing these ingredients to reduce the incidence of cartilage breakdown since, as taught by Bhattacharya, arthritis involves destruction of cartilage. One would administer it to an elderly mammal since, as taught by Bhattacharya, arthritis is a common cause of disability in the elderly. One would have had a reasonable expectation of success since each reference is directed to components known to treat arthritis. One would have expected similar results since the components treat the same disorder. Examiner notes a composition with each of the recited ingredients does not contain rosemary, does not contain bromelain, does not contain vitamin C, glucosamine, zinc or Boswellia serrata.

The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  

Therefore claim 16 is rendered obvious as claimed (claim 16).


The teachings of Bhattacharya et al. are reiterated. The reference investigates the therapeutic effect of vitamin E supplementation in ameliorating the altered activity of antioxidant enzymes and markers of systemic inflammation in osteoarthritic elderly (Background). Examiner notes the subjects treated are mammals (page 685, right column, last paragraph). The art teaches Vitamin E has a protective role against oxidative stress (conclusions, page 11). The art teaches present study is strong enough to convince the physicians that treatment with antioxidant vitamins in the initial stages of the disease or with increasing age may be used as an effective remedy to sustain free-radical-mediated deterioration of the musculoskeletal tissues in OA and other age-related complications (first paragraph of Conclusion).

It would have been obvious to include Vitamin E (hence, a vitamin). One would have been motivated to do so since Bhattacharya et al. suggest using it treat OA and other age-related complications. One would have had a reasonable expectation of success since OA is a disease associated with oxidative stress ad vitamin E protects against oxidative stress. It is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. One would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials. Therefore claim 18 is rendered obvious (claim 18). 

As set forth above, Bucholz et al. teach the composition may contain quercetin. As evidenced by Boots et al., quercetin a potent dietary antioxidant that also displays anti-inflammatory activities (Abstract). Therefore Bucholz suggests the use of an anti-claim 21). As evidenced by Guardia, quercetin is a plant flavonoid (see title, Abstract). Therefore quercetin is broadly interpreted to be a plant extract. Therefore claim 22 is included in this rejection (claim 22). As set forth above, quercetin is a flavonoid. Therefore claim 34 is included in this rejection (claim 34).

Claims 24-26 recite the composition of claim 16 is nutritional, medical or pharmaceutical. Because the claims do not recite any chemical components that distinguish the claimed compositions over that of the prior art, the composition rendered obvious in the rejection of claim 16 reads on these limitations. Therefore claims 24-26 are included in this rejection (claim 24-26).

A composition comprising rutin and curcumin is rendered obvious as set forth above. Claim 28 recites the composition of the method of claim 16 “is administered to provide an amount of the rutin and the curcumin that is effective to inhibit hypertrophy of chondrocytes”. As set forth above, Gupta and Bucholz teach amounts of rutin and curcumin that read on the amounts recited in claim 16. Therefore administration of the composition rendered obvious by the teachings of the prior art at the concentration recited above would be expected to exhibit the claimed properties. Therefore claim 28 is included in this rejection (claim 28). Treatment of osteoarthritis is rendered obvious on the grounds set forth in the rejection of claim 16 above. Therefore claim 32 is included in this rejection (claim 32). Bucholz teaches 400 mg rutin (supra). Therefore claims 35-36 are included in this rejection as claimed (claims 35 and 36). The grounds of claim 37).

The grounds of rejection cited in the rejection of claim 16 are reiterated. The claim is rejected based on a composition comprising curcumin, rutin and isoquercetin (antioxidant). This is a composition that does not contain glucosamine, vitamin E, Boswellia serrata or zinc. As set forth above, quercetin is optional (hence, not required) in the composition taught by Bucholz. Therefore claim 39 is included in this rejection (claim 39).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 22 December 2021 are acknowledged. The arguments are made in light of amendment claim 16, which now recites the at least one antioxidant is selected from the recited Markush group. The Applicant argues the cited references collectively do not disclose or suggest the claimed method.  The Applicant states However independent Claim 1 requires that the claimed at least one antioxidant is selected from the group consisting of astaxanthin, carotenoids, coenzyme Q10 ("CoQ10"), glutathione, Goji (wolfberry), hesperidin, lactowolfberry, lignan, lutein, lycopene, polyphenols, selenium, vitamin A, and 

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues none of the cited references teach one of the antioxidants now recited in claim 16. This is not correct. As set forth above, Bucholz teaches a composition comprising isoquercetin and rutin. As evidenced by Appleton et al., isoquercetin is a polyphenol. Therefore the art discloses a composition comprising rutin and a polyphenol antioxidant.

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., Guardia et al., Bucholz et al. and Bhattacharya et al. as evidenced by Boots et al. and Appleton et al. as applied to claim 22 above, and further in view of Wegener et al. (previously cited; Treatment of Patients with Arthrosis of Hip or Knee with an Aqueous Extract of Devil’s Claw (Harpagophytum procumbens DC.PHYTOTHERAPY RESEARCH Phytother. Res. 17, 1165–1172 (2003).


Claim 22 is rejected on the grounds set forth above. The teachings of the prior art are reiterated.

While the prior art teaches the use an anti-inflammatory compound that is a plant extract, the art does not teach an extract from one of the plants recited in claim 23.

Wegener et al. teach preparations made from the secondary tubers of Devil’s claw (Harpagophytum procumbens) are successfully used in patients with rheumatic diseases (arthrosis and low back pain). As evidenced by the Instant Specification,


It would have been obvious to use an extract from Devil’s claw in a composition comprising the claimed components. One would have been motivated to do so since Wegener teaches it is an anti-inflammatory which can be used to treatment for arthritis. The skilled artisan would combine it with rutin, curcumin and an antioxidant since it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. One would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials. One would have had a reasonable expectation of success combining each of the claimed ingredients since the prior art references teach curcumin, rutin, antioxidant and Devil’s claw can be used to treat arthritis. One would have expected similar results since each reference is directed to the same disorder.  Therefore claim 23 is included in this rejection (claim 23).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653